

 
Exhibit 10.1
 
 
AETRIUM EXECUTIVE OFFICER PROFIT SHARING PROGRAM
 
 
In 2004, our Compensation Committee authorized an Executive Officer Profit
Sharing Program. The Executive Officer Profit Sharing Program is a cash-based
quarterly incentive program designed to focus our executive officers’ attention
on achieving quarterly profitability. Under the Executive Officer Profit Sharing
Program, the Compensation Committee has the discretion to award up to an
aggregate of 10% of our pre-tax operating income (before such awards) for the
quarter as cash bonuses to our executive officers based upon our profitability
and cash flow for the quarter. The Compensation Committee then determines
individual executive bonuses after evaluating each individual executive’s
contributions to the success of our operations for the quarter.
 
 